Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment filed March 11th, 2022 has been entered. Claims 1, 3-8, and 10-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each objection and 101 rejection previously set forth in the Non-Final Office Action mailed December 2nd, 2022.
Response to Arguments
Applicant’s arguments, see pages 13-17, filed 03/08/2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of Claims 1-20 has been withdrawn.  The examiner notes that the arguments leading to the withdrawal of rejection are not based on the claims as examined in the office action dated 12/02/2021, but rather on the amended limitations to the claims submitted 03/08/2022.  Therefore, examiner maintains that previous rejection of the claims under 101 was proper.
Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 101 have been considered Applicant's arguments with respect to claim(s) 1-20 under 35 U.S.C. 103, filed 03/08/2022, have been fully considered but they are not persuasive. 
With respect to Claim 1, applicant argues that neither the Gaitan nor Slinin references teach the limitations, specifically that Gaitan fails to teach “an automated solution for determining when to form the ride group” and that the teachings of Slinin are unrelated to “identifying traffic conditions and determining to select sharing service candidate group based on traffic conditions”.  These arguments are not based on the claims as examined in the office action dated 12/02/2021, but rather on the amended limitations to the claims submitted 03/08/2022, and are therefore moot. See updated rejection of Claim 1 under 103 below.
With respect to the references used to teach the dependent claims, namely Karamchedu, Klenk, Lord, Majumdar, and Liu, applicant asserts that they fail cure the deficiencies of Gaitan and Slinin with regard to Claim 1.  Applicant states that the references fail to “discuss traffic conditions and does not teach or suggest selecting a group in a particular area for a shared-car when traffic data indicates that public transportation is not available in the particular area at a particular time”, which as stated above is not based on the claims as examined in the office action dated 12/02/2021, but rather on the amended limitations to the claims submitted 03/08/2022.  Therefore, the arguments presented is moot, see updated rejection of Claim 1 under 103 below.
Applicant’s arguments, see pages 20, filed 03/08/2022, with respect to the rejection of Claim 13 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection of Claim 13 under 103 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan in view of Slinin and Zhao (US 20180121847)
Gaitan teaches:
a processor configured to process to provide a car-sharing service; and a memory configured to store at least one command executed through the processor, ([0016] “As a general overview, rideshare system 100 includes a display portion 120, an input portion 140, a memory portion 160, and one or more processors 180. Additional details of rideshare system 100 are described herein.”)
a generation command of generating a sharing service group to use a shared car according to a moving path of the shared car ([0032] “In step 250, a rideshare group is formed.” [0057] “Following the rider path, at step 714A, a ride database is queried to determine whether the customer account information matches with an existing ride that has capacity for additional riders, or a rideshare group currently being formed. Whether the customer account information matches with an existing ride or a shared ride may depend on one or more ride rules, such as, for example, commuter location,”)
the sharing group being determined based on the locations of the subscriber terminals in the particular area; ([0057] “Following the rider path, at step 714A, a ride database is queried to determine whether the customer account information matches with an existing ride that has capacity for additional riders, or a rideshare group currently being formed. Whether the customer account information matches with an existing ride or a shared ride may depend on one or more ride rules, such as, for example, commuter location,”)
and a control command of transmitting an output signal providing shared-car information to each of the subset of subscriber terminals within the sharing service group ( Fig 3Q, [0032] “In an exemplary embodiment, if the processor 180 outputs a rideshare group of commuters, it creates a ride invitation and transmits it to those commuters in the group. An illustration of an exemplary display of a ride invitation is shown in FIG. 3O.”)
and allowing users of the subscriber terminals within the sharing service group to use the shared car, (Fig 3R [0035] “In an exemplary embodiment, step 260 further comprises generating a boarding pass which may comprise a unique access code associated with the shared ride created, such as, for example, a bar code or QR code … The commuter may use the boarding pass to gain entry to the shared ride.”)
Gaitan does not explicitly teach:
wherein the at least one command comprises:  a traffic condition information identification command of determining a traffic condition within a particular area at a particular time
a location information acquisition command of receiving, from a plurality of subscriber terminals, an input signal identifying locations of the subscriber terminals;
when the traffic condition indicate that public transportation is not available at the particular time,
and wherein the sharing service group is selected from a sharing service candidate group with subscriber terminals in the particular area  and having a proximity that is less than or equal to a threshold.
In the same field of endeavor, Slinin teaches:
wherein the at least one command comprises:  a traffic condition information identification command of determining a traffic condition within a particular area at a particular time ([0053] “In step s85 processor determines if the drop off time is within a specified time window, i.e. can passenger be dropped off by or before the requested drop off time. If not, in step s95 the request is excluded from the route. It is noted that the time window can be adjusted to account for variations. Such variations can include delay factors such as traffic and/or weather conditions.”)
and wherein the sharing service group is selected from a sharing service candidate group with subscriber terminals in the particular area  and having a proximity that is less than or equal to a threshold. ([0048] “If standard grouping is to be used, in step s41 processor 21 determines if all of the requests have been grouped. If so, the process ends. If not all of the requests have been grouped, in step s42 processor 21 determines requests that are within a specified distance from each other ... Then in step s44 processor 21 determines if requests can be grouped based on client restrictions.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ride-sharing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to use a distance threshold when creating the shared service group as taught by Slinin to simplify the dispatch of vehicle resources to multiple requested users [Slinin 0002]. Motivation to combine Gaitan with Slinin to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
In the same field of endeavor Zhao teaches:
a location information acquisition command of receiving, from a plurality of subscriber terminals, an input signal identifying locations of the subscriber terminals; ([0024] “ In one embodiment, the passenger device 220 provides information to the matching server 240 about the user (e.g., user identifier, mobile device identifier, etc.) and/or the request for transport service (e.g., current location, pickup location, and/or destination location) when the request is made by the user,”
when the traffic condition indicate that public transportation is not available at the particular time, ([0040] “Non-periodic events can also influence demand. For example, if a transit service from the airport is shut down for scheduled maintenance, the demand prediction module 510 receives a notification in advance from an external data source 230 (e.g., a scheduled maintenance feed provided by the transit company via the Internet). The effect of that maintenance can then be estimated from previous periods where the transit service was unavailable." [0044] " The pre-selection module 520 issues pre-selection instructions to driver devices 210 based on the predicted demand. In various embodiments, the pre-selection module 520 receives the predicted demand for the next period from the demand prediction module 510. The pre-selection module 520 then accounts for drivers that were previously pre-selected and are still available to pick up passengers to estimate the unmet demand. The pre-selection module 520 then determines how many additional pre-selection instructions are likely to be needed to meet the unmet demand and issues pre-selection instructions to that number of driver devices 210.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ridesharing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to receive user locations and initiate services in response to data that public transit is not available, as taught by Zhao to predict rider demand and provide driver instructions accordingly [0044]. Motivation to combine Gaitan with Zhao to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan, further in view of Gaitan.
Modified Gaitan teaches the system of Claim 1, and Gaitan further teaches:
generating the sharing service group from ones of the subscriber terminals that consent to the car-sharing service in real time from the subscriber terminals within the sharing service candidate group. ([Gaitan 0043] “At step 480, an invitation is sent to the group of commuters to join the shared ride. If the shared ride is to be a premium ride, a premium invitation is sent. If the shared ride is to be a carpool, a carpool invitation is sent. At step 490, commuters who accept the invitation provide payment information, which may be credit card information or other means of payment At step 495, a ride confirmation is sent to commuters who accept the invitation before the capacity of the asset is reached.”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan, further in view of Gaitan.
Modified Gaitan teaches the system of Claim 1, and Gaitan further teaches:
wherein the proximity of the subscriber terminals is determined based on at least one of respective distances between the locations of the subscriber terminals and a line extrapolated through the particular area, or respective distances between the locations of the subscriber terminals and a base area predefined in connection with the line. ([Gaitan 0043] “A ride input factor permits subscribed entities, administrators and other authorized users to impose parameters on the formation of rideshare groups. Examples of ride input factors may include ... ride pickup location, rider distance (or range of distance) to the ride pickup location/ the pickup location in this embodiment may be selected based on pickup location criteria, such as, for example, distance from the prospective riders, access to highways, parking availability, and safety. In another embodiment, the pickup location may be manually entered into the rideshare system 100 by a user of the system, such as, for example, a driver, an asset owner, or another authorized user.”)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gaitan in view of  Klenk.
Modified Gaitan teaches the system of Claim 1, and Gaitan further teaches:
set, as stops, locations of the remaining ones of the subscriber terminals in the sharing service group. ([Gaitan 0047] “Whether commuter registration information matches with an existing ride or a shared ride may depend on one or more ride rules, such as, for example, commuter location”
Modified Gaitan does not teach:
wherein the moving path of the shared car is set to have, as a destination, a location of a particular one of the subscriber terminals of the sharing service group which is farthest from an area
	Klenk teaches:
wherein the moving path of the shared car is set to have, as a destination, a location of a particular one of the subscriber terminals of the sharing service group which is farthest from an area ([0041] “similarly, the stops in the destination area that were identified as part of the set in step 33 are clustered and a centroid of the destination area cluster is identified (step 51). The stops in the set that are in the destination area are sorted based on their distance to the centroid in the origin area (step 53). Routes that follow the sorted orders are enumerated; thus, in following one of the enumerated routes, a vehicle would have to first visit the stops in the origin stops in the order of decreasing distance to the destination area centroid (visiting the stops furthest from the destination area centroid first) and then visit the destination stops in the order of increasing distance from the origin area centroid (visiting the stops closest to the origin area centroid first).”
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ridesharing field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to place the most distant destination as a final destination, with the remaining destinations as stops as taught by Klenk to prevent the vehicle from backtracking on its route. [Klenk 0026]. Motivation to combine Gaitan with Klenk to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan in view of Lord.
Modified Gaitan teaches the system of Claim 6, and Gaitan further teaches:
wherein the at least one command further comprises a cost calculation command of calculating a sharing service cost according to use of the shared car, ([Gaitan 0059] “An exemplary display inviting the rider to accept the driver is shown in FIG. 8H. Methods and systems of the invention may also calculate and provide to the rider information, such as for example, the actual or estimated cost per ride, or actual or estimated savings per period (i.e. year, month, week etc.), if the rider accepts pooling with driver to the destination.”)
	Modified Gaitan does not teach:
and the sharing service cost is calculated by applying a discount rate to a basic service cost based on moving distance for each subscriber terminal within the sharing service group, e discount rate being determined according to a number of the stops before arrival at each location.
	Lord teaches: 
and the sharing service cost is calculated by applying a discount rate to a basic service cost based on moving distance for each subscriber terminal within the sharing service group, e discount rate being determined according to a number of the stops before arrival at each location. (FIG 4, FIG 6B item 614, [Col. 19 Lines 55-61] “The passenger fee discount that may be given may be on a sliding scale basis where a greater discount may be given when … more travel time is added to overall travel time of the end users (e.g., the greater the delay in transporting the end users to the destination, the greater the discount … The passenger fee discount that may be given may be on a sliding scale basis where a greater discount may be given when more package delivery stops are made during the transport of the end users”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ridesharing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Modified Gaitan to determine a discount based on moving distance and number of stops as taught by Lord to incentivize ride-share riders to accept package deliveries from the vehicle they are riding in [Lord col. 19, line 52]. Motivation to combine Gaitan with Lord to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan in view of Slinin.
Gaitan teaches:
generating a sharing service group to commonly use a shared car according to a moving path of the shared car, ([0032] “In step 250, a rideshare group is formed.” [0057] “Following the rider path, at step 714A, a ride database is queried to determine whether the customer account information matches with an existing ride that has capacity for additional riders, or a rideshare group currently being formed. Whether the customer account information matches with an existing ride or a shared ride may depend on one or more ride rules, such as, for example, commuter location,”)
the sharing group being determined based on  locations of subscriber terminals in a particular area; ([0057] “Following the rider path, at step 714A, a ride database is queried to determine whether the customer account information matches with an existing ride that has capacity for additional riders, or a rideshare group currently being formed. Whether the customer account information matches with an existing ride or a shared ride may depend on one or more ride rules, such as, for example, commuter location,”)
providing shared-car information to each of the subscriber terminals within the sharing service group ( Fig 3Q, [0032] “In an exemplary embodiment, if the processor 180 outputs a rideshare group of commuters, it creates a ride invitation and transmits it to those commuters in the group. An illustration of an exemplary display of a ride invitation is shown in FIG. 3O.”)
and the subscriber terminals to commonly use the shared car, (Fig 3R [0035] “In an exemplary embodiment, step 260 further comprises generating a boarding pass which may comprise a unique access code associated with the shared ride created, such as, for example, a bar code or QR code … The commuter may use the boarding pass to gain entry to the shared ride.”)
Gaitan does not explicitly teach:
determining a traffic condition within a particular area at a particular time;
receiving, from a plurality of subscriber terminals, an input signal identifying locations of the subscriber terminals;
when the traffic condition indicate that public transportation is not available in the particular area at the particular time
wherein the sharing service group is selected from a sharing service candidate group with subscriber terminals in the particular area and having a proximity that is less than or equal to a threshold.
In the same field of endeavor, Slinin teaches:
determining a traffic condition within a particular area at a particular time; ([0053] “In step s85 processor determines if the drop off time is within a specified time window, i.e. can passenger be dropped off by or before the requested drop off time. If not, in step s95 the request is excluded from the route. It is noted that the time window can be adjusted to account for variations. Such variations can include delay factors such as traffic and/or weather conditions.”)
wherein the sharing service group is selected from a sharing service candidate group with subscriber terminals in the particular area and having a proximity that is less than or equal to a threshold. ([0048] “If standard grouping is to be used, in step s41 processor 21 determines if all of the requests have been grouped. If so, the process ends. If not all of the requests have been grouped, in step s42 processor 21 determines requests that are within a specified distance from each other ... Then in step s44 processor 21 determines if requests can be grouped based on client restrictions.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ride-sharing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to use a distance threshold when creating the shared service group as taught by Slinin to simplify the dispatch of vehicle resources to multiple requested users [Slinin 0002]. Motivation to combine Gaitan with Slinin to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
In the same field of endeavor, Zhao teaches:
receiving, from a plurality of subscriber terminals, an input signal identifying locations of the subscriber terminals; ([0024] “ In one embodiment, the passenger device 220 provides information to the matching server 240 about the user (e.g., user identifier, mobile device identifier, etc.) and/or the request for transport service (e.g., current location, pickup location, and/or destination location) when the request is made by the user,”
when the traffic condition indicate that public transportation is not available in the particular area at the particular time ([0040] “Non-periodic events can also influence demand. For example, if a transit service from the airport is shut down for scheduled maintenance, the demand prediction module 510 receives a notification in advance from an external data source 230 (e.g., a scheduled maintenance feed provided by the transit company via the Internet). The effect of that maintenance can then be estimated from previous periods where the transit service was unavailable." [0044] " The pre-selection module 520 issues pre-selection instructions to driver devices 210 based on the predicted demand. In various embodiments, the pre-selection module 520 receives the predicted demand for the next period from the demand prediction module 510. The pre-selection module 520 then accounts for drivers that were previously pre-selected and are still available to pick up passengers to estimate the unmet demand. The pre-selection module 520 then determines how many additional pre-selection instructions are likely to be needed to meet the unmet demand and issues pre-selection instructions to that number of driver devices 210.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle ridesharing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to receive user locations and initiate services in response to data that public transit is not available, as taught by Zhao to predict rider demand and provide driver instructions accordingly [0044]. Motivation to combine Gaitan with Zhao to a person having ordinary skill in the art comes from the prior art being analogous in the field of  ridesharing and knowledge well known in the art, as well as from Gaitan [0063].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan, further in view of Gaitan.
Modified Gaitan teaches the system of Claim 1, and Gaitan further teaches:
generating the sharing service group from ones of the subscriber terminals that consent to the car-sharing service in real time from the subscriber terminals within the sharing service candidate group. ([Gaitan 0043] “At step 480, an invitation is sent to the group of commuters to join the shared ride. If the shared ride is to be a premium ride, a premium invitation is sent. If the shared ride is to be a carpool, a carpool invitation is sent. At step 490, commuters who accept the invitation provide payment information, which may be credit card information or other means of payment At step 495, a ride confirmation is sent to commuters who accept the invitation before the capacity of the asset is reached.”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan, further in view of Gaitan.
Modified Gaitan teaches the system of Claim 1, and Gaitan further teaches:
wherein the proximity of the subscriber terminals is determined based on at least one of respective distances between the locations of the subscriber terminals and a line extrapolated through the particular area, or respective distances between the locations of the subscriber terminals and a base area predefined in connection with the line. ([Gaitan 0043] “A ride input factor permits subscribed entities, administrators and other authorized users to impose parameters on the formation of rideshare groups. Examples of ride input factors may include ... ride pickup location, rider distance (or range of distance) to the ride pickup location/ the pickup location in this embodiment may be selected based on pickup location criteria, such as, for example, distance from the prospective riders, access to highways, parking availability, and safety. In another embodiment, the pickup location may be manually entered into the rideshare system 100 by a user of the system, such as, for example, a driver, an asset owner, or another authorized user.”)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gaitan in view of Majumdar.
Modified Gaitan teaches the system of Claim 1, but Gaitan does not explicitly teach:
wherein the sharing service group is selected from the sharing service candidate group based on the proximities of the subscriber terminals to determine a shortest moving path of the shared car.
In the same field of endeavor, Majumdar teaches:
wherein the sharing service group is selected from the sharing service candidate group based on the proximities of the subscriber terminals to determine a shortest moving path of the shared car. ([0224] “Compute the minimum distances between all critical points and their neighbors and find the minimum length path using a threshold to group elements within a radius;”
	The above pieces of prior art are considered analogous as they both represent inventions in the area of clustering together different real-world locations and creating a part to each.  Modified Gaitan teaches a system which uses the locations of users having cell phones or other terminal, and creates service groups for riders and drivers out of a larger potential candidate pool.  Majumdar teaches a method of grouping locations in a given area, and determining a shortest path between them.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gaitan to group the locations based on creating the shortest path between them as taught by Majumdar to apply a relativistic conceptual distance measurement system is for data clustering. [Majumdar 0003]
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Gaitan in view of Liu.
Modified Gaitan teaches the system of Claim 1, but Gaitan does not explicitly teach:
wherein the shared-car information includes at least one of information identifying a location of the shared car, or information identifying each of the subscriber terminals within the sharing service group.
In the same field of endeavor, Liu teaches:
wherein the shared-car information includes at least one of information identifying a location of the shared car, or information identifying each of the subscriber terminals within the sharing service group. ([0079] “At operation 706, the mobile device 152 sends and/or receives location updates. In an example, the trip-planning application 170 may provide location updates of the vehicle 102 location to the ride-sharing server 208, to allow the ride-sharing server 208 to provide updates to the other users regarding the status of the shared vehicle 102 ride.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the ridesharing field.  Gaitan teaches a system to group users by their location into a shared riding group for using a ride sharing service, and provide information to the users.  Liu teaches that information being the current location of the shared vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Modified Gaitan to inform riders of the location of the shared vehicle as taught by Liu to help a traveler compare and select a transportation option. [Liu 0016]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663